In the Supreme Court of Georgia



                                             Decided: October 5, 2015


                     S15A1211. MOORE v. THE STATE.


      MELTON, Justice.

      Following a jury trial, Alfonso Moore was found guilty of felony murder,

aggravated assault, armed robbery, and various other offenses in connection

with the shooting death of Dominga Trejo and the theft of her truck.1 On appeal

Moore contends that the trial court erred by allowing a State's witness to sit at

the prosecution table during the trial, and that the trial court erred by allowing

the State to make improper comments during its closing argument. We affirm.

      1
        On March 19, 2013, Moore was indicted for malice murder, felony
murder (predicated on armed robbery), armed robbery, aggravated assault, and
four counts of possession of a firearm during the commission of a felony.
Following a June 3-7, 2013 jury trial, Moore was acquitted of malice murder
and one count of possession of a firearm during the commission of a felony, but
was found guilty on all of the remaining counts. On June 21, 2013, the trial
court sentenced Moore to life imprisonment for felony murder and five
consecutive years for one of the firearm possession counts. The remaining
counts were merged for sentencing purposes. Moore filed a motion for new trial
on July 9, 2013, which he amended on July 10, 2013, and July 18, 2014. The
trial court denied the motion on July 24, 2014. Following the payment of costs,
Moore’s timely appeal was docketed in this Court for the April 2015 Term and
submitted for decision on the briefs.
      1. Viewed in the light most favorable to the jury’s verdict, the evidence

reveals that, on the evening of November 9, 2012, Trejo drove to a Quick Mart

convenience store at the Regency Village trailer park to pick up her husband

from work. Moore arrived at the scene riding a bicycle. After Trejo arrived at

the convenience store in her Ford truck at around 7:00pm, but before her

husband was able to meet her, Trejo was shot by Moore four times. Moore also

stole Trejo’s truck. Witnesses at the scene heard the gunshots and also saw

Moore driving the truck. Trejo died from her gunshot wounds, and her body was

found later that same evening lying in the road towards the back of the trailer

park. Moore admitted at trial that he was the man on the bicycle at the scene of

the crime and that he had stolen the truck, but he also claimed that he never saw

Trejo and that he had not shot and killed her.

      This evidence was sufficient to enable a rational trier of fact to find Moore

guilty of all of the crimes of which he was convicted beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979).

      1. Moore contends that the trial court erred by allowing the primary

investigator in the case, GBI Agent Walsingham, to sit at the prosecution table

during the trial in violation of the rule of sequestration. Pursuant to OCGA §


                                        2
24-6-615:

      Except as otherwise provided in Code Section 24-6-616, at the
      request of a party the court shall order witnesses excluded so that
      each witness cannot hear the testimony of other witnesses, and it
      may make the order on its own motion. This Code section shall not
      authorize exclusion of: (1) A party who is a natural person; (2) An
      officer or employee of a party which is not a natural person
      designated as its representative by its attorney; or (3) A person
      whose presence is shown by a party to be essential to the
      presentation of the party's cause.

(Emphasis supplied). In this regard, “[i]n the situation in which the State

maintains that it needs the presence of the primary investigator for the orderly

presentation of the case, excepting the investigator from the rule of sequestration

is within the discretion of the trial court.” (Citation omitted.) Holloman v. State,

291 Ga. 338, 339-340 (2) (729 SE2d 344) (2012). Here, the prosecutor

specifically explained to the trial court that Agent Walsingham was needed to

assist in the orderly presentation of this case, which involved over thirty

witnesses and a significant amount of paperwork and CDs. We find no abuse of

discretion in the trial court’s decision to allow Agent Walsingham to sit at the

prosecution table here. Id.

      3. Moore argues that the trial court erred by allowing the State to comment

during its closing argument on a Quick Mart surveillance video that had been


                                         3
admitted into evidence at trial. However, the record reveals that the State did

nothing more than draw reasonable deductions from evidence presented, which

is entirely proper during closing arguments. Scott v. State, 290 Ga. 883, 885

(725 SE2d 305) (2012) (“[A] prosecutor is granted wide latitude in the conduct

of closing argument, the bounds of which are in the trial court's discretion;

within the scope of such latitude is the prosecutor's ability to argue reasonable

inferences from the evidence”). Specifically, the prosecutor played portions of

the surveillance video from the Quick Mart in order to highlight inconsistencies

in Moore's testimony and to point out the sequence of events in the video as they

related to the evidence that the State had presented. The State pointed out a man

on a bicycle that appeared in the video, and Moore himself had admitted that he

was the man on a bike that had been described by two witnesses at the scene.

The State also noted a witness turning his head at a time when he had

supposedly heard gunshots, which the State argued was consistent with its

theory of the case and inconsistent with Moore’s theory. Indeed, a review of the

record reveals that all of the State’s arguments relating to the surveillance video

were proper, and that Moore’s contentions to the contrary are without merit. Id.

      Judgment affirmed. All the Justices concur.



                                        4